IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WILMINGTON SAVINGS FUND SOCIETY,            : No. 5 WAL 2021
FSB, AS TRUSTEE OF STANWICH                 :
MORTGAGE LOAN TRUST A                       :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
PAMELA A. VUKMAN, A/K/A PAMELA              :
MCDEAVITT, LEO L. MCDEAVITT, JR.,           :
CHRISTOPHER MCDEAVITT, AND ALL              :
OCCUPANTS OF 104 DORF DRIVE,                :
PITTSBURGH, PA 15209                        :
                                            :
                                            :
PETITION OF: THE ESTATE OF LEO L.           :
MCDEAVITT JR.                               :


                                     ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2021, the Petition for Allowance of Appeal and

Application for Leave are DENIED.